Plaintiffs motion to strike defendants’ answer was properly denied in light of her failure to submit an affirmation detailing the good faith efforts that were taken to resolve the discovery disputes (see Chichilnisky v Trustees of Columbia Univ. in City of N.Y., 45 AD3d 393 [2007]; 22 NYCRR 202.7). Furthermore, plaintiff did not demonstrate that defendants’ conduct during discovery was willful, contumacious or in bad faith (see Palmenta v Columbia Univ., 266 AD2d 90, 91 [1999]) Concur— Andrias, J.R, Nardelli, Sweeny, DeGrasse and Freedman, JJ.